                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 19-01997-lmj
Trenace A. Jensen                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 2                          Date Rcvd: Jan 15, 2020
                                      Form ID: pdf001                    Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 17, 2020.
db             +Trenace A. Jensen,    405 S. Carthage Apt 14,     Exira, IA 50076-1553
802408740      +AARP,   United HealthCare,    PO BOX 5840,    Carol Stream, IL 60197-5840
802408741      +Ad Astra Recovery,    7330 West 33rd Street North,     Suite 118,    Wichita, KS 67205-9370
802408744      +Bay Area Credit Service,    PO BOX 468449,    Atlanta, GA 31146-8449
802408745      +Biotech Xray, Inc,    1065 Executive Parkway Drive,     Suite 220,    Saint Louis, MO 63141-6367
802408747       Centerpoint Medical CTR 09726,     PO box 740760,    Cincinnati, OH 45274-0760
802408748      +Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,    Wilmington, DE 19850-5298
802408749      +Cigna,   PO Box 20002,    Nashville, TN 37202-4000
802408751      +Columbia Insurance Group,    2102 White Gate Drive,     PO box 618,    Columbia, MO 65205-0618
802408754     ++FORD MOTOR CREDIT COMPANY,    P O BOX 62180,    COLORADO SPRINGS CO 80962-2180
               (address filed with court: Ford Motor Credit,       PO Box 537901,    Livonia, MI 48153-7901)
802408756      +FTC v. AMG Services,    PO Box 63,    Minneapolis, MN 55440-0063
802408755       Ford Motor Credit Company,    PO box 152271,    Irving, TX 75015-2271
802408757       Guardian Anesthesia Specialists LLC,     PO box 413186,    Kansas City, MO 64141-3186
802408758      +Iowa Workforce Developement,    18210 E 18th ter N,     Independence, MO 64058-1013
802408759       Joseph King,   511 Locust Street,     Atlantic, IA 50022
802408760       Kevin Abbott,   974 73rd Street, Suite 20,     Des Moines, IA 50312
802408761      +Linoln Automotive Financial Services,     Attn: Bankruptcy,    Po Box 542000,
                 Omaha, NE 68154-8000
802408762       Lotawana Fire Protection,    PO box 468,    Tonkawa, OK 74653-0468
802408763      +Metropolitan Pulmonary, PC,    PO Box 840172,     Dallas, TX 75284-0172
802408764      +Monarch Recovery Management,    PO Box 986,    Bensalem, PA 19020-0986
802408765      +Moyes Eye Center,    5151 NW 88th Street,    Kansas City, MO 64154-2700
802408766     ++NISHNA VALLEY CREDIT UNION,    ATTN ATTN JODI CHRISTOFFERSEN,      200 MAPLE ST,
                 ATLANTIC IA 50022-1128
               (address filed with court: Nishna Valley Credit Union,       PO Box 350,    200 Maple Street,
                 Atlantic, IA 50022)
802408767      +North Point Surgery Center,    5151 NW 88th Street,     Kansas City, MO 64154-2700
802408769       Northstar Location Services LLC,     4285 Genesee Street,    Cheektowaga, NY 14225-1943
802408770      +Northwest Financial Services,    PO Box 848,    Saint Joseph, MO 64502-0848
802408771      +Saint Luke’s Physician Group,    PO Box 505291,     Saint Louis, MO 63150-5291
802408772      +Sun Loan Company,    1330 SW Military Dr.,    San Antonio, TX 78221-1592

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802408742       E-mail/Text: ebn@americollect.com Jan 16 2020 00:34:41       Americollect,   Po Box 1566,
                 1851 South Alverno Road,    Manitowoc, WI 54221
802408743       E-mail/Text: ebn@americollect.com Jan 16 2020 00:34:41       Americollect,   PO box 1505,
                 Manitowoc, WI 54221-1505
802408746      +E-mail/Text: cms-bk@cms-collect.com Jan 16 2020 00:34:36       Capital Management Service LP,
                 698 1/2 South Odgen,    Buffalo, NY 14206-2317
802408750      +E-mail/Text: mediamanagers@clientservices.com Jan 16 2020 00:34:32       Client Services,
                 3451 Harry S. Truman Blvd,    Saint Charles, MO 63301-9816
802408752      +E-mail/Text: bankruptcy_notifications@ccsusa.com Jan 16 2020 00:34:45
                 Credit Collection Services,    Attn: Bankruptcy,   725 Canton St,    Norwood, MA 02062-2679
802408753      +E-mail/Text: bknotice@ercbpo.com Jan 16 2020 00:34:40       ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,   Jacksonville, FL 32256-7412
                                                                                              TOTAL: 6

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
802408768*        +North Point Surgery Center,   5151 NW 88th St,   Kansas City, MO 64154-2700
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 17, 2020                                            Signature: /s/Joseph Speetjens
District/off: 0863-4         User: auto                  Page 2 of 2                   Date Rcvd: Jan 15, 2020
                             Form ID: pdf001             Total Noticed: 33

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 15, 2020 at the address(es) listed below:
              Charles L Smith   trustee@telpnerlaw.com, ia21@ecfcbis.com
              Samuel Z Marks   on behalf of Debtor Trenace A. Jensen office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                            TOTAL: 3
           IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF IOWA


In the Matter of:

Trenace A. Jensen,                                                         Case No. 19-01997-lmj7

                             Debtor(s)


                                      January 15, 2020 Courtroom Hearing on:
                         Chapter 7 Trustee’s Motion for Order to Show Cause Hearing (#15)


Court Reporter:     Jessica J. Pote - Thibault, Suhr & Thibault, Inc.

Appearances:        Samuel Z. Marks, Attorney for Debtor(s)


                                                          ORDER
                                         (date entered on docket: January 15, 2020)


         It is hereby ORDERED that:

         The case is dismissed. Service of this order on all parties in interest and the United States Trustee shall
         satisfy Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure.

         The 11 U.S.C. section 109(g)(1) bar against refiling for 180 days applies.

         By          debtor(s) shall pay sanctions in the amount of       .

         By          the attorney for the debtor(s) shall pay sanctions in the amount of     .

         The debtor(s) and the attorney for the debtor(s) shall appear at the rescheduled section 341 meeting on
                at                 .m. in Room 783, Federal Building, 210 Walnut Street, Des Moines, Iowa. If the
         debtor(s) should fail to comply with this order, this case shall be dismissed without further notice and hearing
         upon the U.S. Trustee or the Chapter Trustee filing an affidavit that the debtor(s) failed to appear for the
         rescheduled creditors’ meeting.      The 11 U.S.C. section 109(g) bar against refiling for 180 days will apply.

         The matter is continued for further hearing on       at                       .m. in Courtroom 2 at the U.S.
         Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa.

         The United States Trustee or the chapter trustee may commence an adversary proceeding seeking a
         revocation of the General Discharge pursuant to 11 U.S.C. section 727(d) and (e) and Federal Rule of
         Bankruptcy Procedure 7001(4).

         Other:         .

        Today’s record shall constitute the Court’s findings and conclusions pursuant to Federal Rules of Bankruptcy
Procedure 7052 and 9014.




                                                                           /s/ Lee M. Jackwig
                                                                           Lee M. Jackwig
                                                                           U.S. Bankruptcy Judge




Parties receiving this order from the Clerk of Court:
Everyone in this Chapter Case
